Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 1 of 13 PageID #: 348




                Exhibit D
       Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 2 of 13 PageID #: 349


&KORH'DYLV

)URP                        -XVWLQ-6XOOLYDQ--6XOOLYDQ#ULDJULJRY!
6HQW                        :HGQHVGD\1RYHPEHU$0
7R                          &KORH'DYLV
&F                          /DXUHQ+LOO-HII/DWKDP
6XEMHFW                     0HOLVHY$7:DOO FY




ŚůŽĞ͗

/ƌĞĐĞŝǀĞĚƚŚĞĚŽĐƵŵĞŶƚƐKƐĞŶƚŽǀĞƌŽŶ&ƌŝĚĂǇ͘/ĐĂŶŐĞƚƌĞƐƉŽŶƐĞƐŽƵƚƚŽǇŽƵǁŝƚŚŝŶƚŚĞŶĞǆƚϭϬĚĂǇƐ;ŽŶ
ŽƌďĞĨŽƌĞϭϭͬϭϱͬϮϬϭϵͿ͘>ĞƚŵĞŬŶŽǁŝĨƚŚĂƚŝƐĂŐƌĞĞĂďůĞƚŽǇŽƵ͘/͛ŵŚĂƉƉǇƚŽĚŝƐĐƵƐƐŵŽƌĞďĞĨŽƌĞƚŚĞ
ĐŽŶĨĞƌĞŶĐĞǁŝƚŚ:ƵĚŐĞDĐůƌŽǇƚŽĚĂǇ͘


                             Justin J. Sullivan
                             Special Assistant Attorney General
                             The State of Rhode Island | Office of the Attorney General
                             150 South Main Street Providence, RI - 02903
                             Office: +1 401 274 4400 | Ext: 2007
                             jjsullivan@riag.ri.gov | www.riag.ri.gov
                         
                             
    Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual
    or entity to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under
    applicable law. If you have received this message in error, you are prohibited from copying, distributing, or using the information.
    Please contact the sender immediately by return e-mail and delete the original message from your system.






                                                                            
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 3 of 13 PageID #: 350


    From:            Nisshy Urizandi
    To:              Chloe Davis
    Cc:              Justin J. Sullivan (JJSullivan@riag.ri.gov); Lauren Hill (LHill@riag.ri.gov); Anthony Sinapi; Jeff Latham
                     (jlatham@tatelawri.com)
    Subject:         RE: Melise v. RIDOC
    Date:            Monday, October 28, 2019 5:02:00 PM


   Judge McElroy would like to have a discovery dispute conference. A notice of hearing will be sent
   out tomorrow with the date and time. Thank you.

   Nisshy D. Urizandi
   Case Manager to Judge Mary S. McElroy
   United States District Court
   District of Rhode Island
   One Exchange Terrace
   Providence, RI 02903
   Direct: 401-752-7214
   Fax: 401-752-7247


   From: Chloe Davis <cad@sinapilaw.com>
   Sent: Monday, October 28, 2019 4:47 PM
   To: Nisshy Urizandi <Nisshy_Urizandi@RID.USCOURTS.GOV>
   Cc: Justin J. Sullivan (JJSullivan@riag.ri.gov) <JJSullivan@riag.ri.gov>; Lauren Hill (LHill@riag.ri.gov)
   <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>; Jeff Latham (jlatham@tatelawri.com)
   <jlatham@tatelawri.com>
   Subject: Melise v. RIDOC

   Nisshy,

   I would like to request a conference with Judge McElroy to discuss some outstanding discovery
   disputes in Melise v. Coyne-Fague et al, 17-cv-490, which was recently transferred to her calendar.
   I’m not sure if Judge McElroy has adopted the same standard order as Judge Smith and Judge
   McConnell regarding conferences prior to discovery motions, but I figured I might as well ask.

   In this case, we deposed one of the named defendants, Kerri McCaughey, on July 12th of this year.
   During that deposition, numerous documents were identified. I sent an email to opposing counsel
   on July 17th requesting that the DOC produced those documents. I additionally followed it up with a
   2nd Request for Production of Documents to the DOC on July 29th. Those documents were due at
   the end of August. I have been quite understanding and lenient about allowing more time, but I still
   have not received any responses from the DOC. I requested to receive the DOC’s responses by
   October 18th at the latest in order to review them by the factual discovery deadline of October
   30th. At this point, the DOC’s counsel in the AG’s Office, Mr. Sullivan, has indicated that he has not
   heard back from his client and does not know when I will receive a response.

   Therefore, I request a conference with Judge McElroy to discuss the DOC’s refusal to comply with
   discovery requests and the need for an appropriate extension of discovery deadlines that is now
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 4 of 13 PageID #: 351


   necessary.

   Thank you,

   Chloe A. Davis | Associate
   SINAPI LAW ASSOCIATES, LTD.
   2374 Post Road, Suite 201
   Warwick, RI 02886
   Phone: (401) 739-9690
   FAX: (401) 739-9040
   Email: cad@sinapilaw.com

   ===========================================================================
   This reply email message is confidential and/or privileged. It is to be used by the intended recipient
   only. Use of the information contained in this email by anyone other than the intended recipient is
   strictly prohibited. If you are not the named recipient, or have otherwise received this
   communication in error, please immediately delete it from your inbox, notify the sender, and do not
   disclose its contents to any other person, use its content for any purpose, or store or copy it in any
   medium. Thank you for your cooperation.
   ===============================================================
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 5 of 13 PageID #: 352


   From:                Justin J. Sullivan
   To:                  Chloe Davis
   Cc:                  Lauren Hill; Anthony Sinapi; Jeff Latham
   Subject:             RE: Melise v. RIDOC
   Date:                Friday, October 25, 2019 4:42:45 PM
   Attachments:         image009.png
                        image010.png
                        image011.png
                        image012.png
                        image013.png
                        image014.png
                        image001.png




   Chloe:

   To give you a quick update: unfortunately, I have not yet heard back from RIDOC. I will follow up with them again on
   Monday and see if I can narrow down a timeframe, so we can discuss how long of an extension will be needed. Thank you
   again for your continued patience.

   Have a good weekend,
   Justin


                                Justin J. Sullivan
                                Special Assistant Attorney General
                                The State of Rhode Island | Office of the Attorney General
                                150 South Main Street Providence, RI - 02903
                                Office: +1 401 274 4400 | Ext: 2007
                                jjsullivan@riag.ri.gov | www.riag.ri.gov

    Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual or entity
    to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under applicable law. If
    you have received this message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender
    immediately by return e-mail and delete the original message from your system.




   From: Chloe Davis <cad@sinapilaw.com>
   Sent: Tuesday, October 22, 2019 11:59 AM
   To: Justin J. Sullivan <JJSullivan@riag.ri.gov>
   Cc: Lauren Hill <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>; Jeff Latham <jlatham@tatelawri.com>
   Subject: RE: Melise v. RIDOC


   [External email: Use caution with links and attachments]

   Justin,

   Thank you for your response. Although I’m unclear about what exactly you would consider “promptly,” even if I were to receive
   the documents today, I simply don’t think that will be enough time for me to review the documents and discuss what I think is a
   high likelihood that there will be some dispute about what is provided. Therefore, I expect that an extension will be needed in any
   case.

   I’m willing to give you a day or two to hear back from the DOC before determining exactly how long of an extension will be
   required. Please let me know as soon as you have more information.

   Thank you,

   Chloe A. Davis | Associate
   SINAPI LAW ASSOCIATES, LTD.
   2374 Post Road, Suite 201
   Warwick, RI 02886
   Phone: (401) 739-9690
   FAX: (401) 739-9040
   Email: cad@sinapilaw.com
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 6 of 13 PageID #: 353


   ===========================================================================
   This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
   contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
   have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
   disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
   cooperation.
   ===============================================================

   From: Justin J. Sullivan [mailto:JJSullivan@riag.ri.gov]
   Sent: Tuesday, October 22, 2019 11:34 AM
   To: Chloe Davis
   Cc: Lauren Hill; Anthony Sinapi; Jeff Latham
   Subject: RE: Melise v. RIDOC



   Chloe:

   I just got back to the office and saw your missed call. I do appreciate your patience and understanding, as I am sure the delay in
   discovery is frustrating for you as well. I reached out to the Chief of DOC Legal yesterday to find out what the holdup is and she is
   looking into it, so I am waiting to hear back. If for some reason DOC cannot get the responsive documents to me promptly, I will file
   an extension with the court. Again, I do very much appreciate your patience and I apologize for the delay. I should be in the office
   the remainder of the day today if you want to discuss.

   Thank you,

   Justin


                              Justin J. Sullivan
                              Special Assistant Attorney General
                              The State of Rhode Island | Office of the Attorney General
                              150 South Main Street Providence, RI - 02903
                              Office: +1 401 274 4400 | Ext: 2007
                              jjsullivan@riag.ri.gov | www.riag.ri.gov


   Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual or entity to which it is addressed, and
   may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under applicable law. If you have received this message in error, you are prohibited
   from copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message from your system.




   From: Chloe Davis <cad@sinapilaw.com>
   Sent: Tuesday, October 22, 2019 10:38 AM
   To: Justin J. Sullivan <JJSullivan@riag.ri.gov>
   Cc: Lauren Hill <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>; Jeff Latham <jlatham@tatelawri.com>
   Subject: RE: Melise v. RIDOC


   [External email: Use caution with links and attachments]

   Good morning, Justin,

   I haven’t received any discovery responses or even a response from you about the below email. If I still haven’t heard from you by
   noon today, I will request a conference with Judge McElroy.

   Thank you,

   Chloe A. Davis
   SINAPI LAW ASSOCIATES, LTD.
   2374 Post Road, Suite 201
   Warwick, RI 02886
   Phone: (401) 739-9690
   FAX: (401) 739-9040
   Email: cad@sinapilaw.com
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 7 of 13 PageID #: 354


   ===========================================================================
   This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
   contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
   have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
   disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
   cooperation.
   ===============================================================

   From: Chloe Davis
   Sent: Thursday, October 10, 2019 5:31 PM
   To: 'Justin J. Sullivan'
   Cc: Lauren Hill; Anthony Sinapi; Jeff Latham
   Subject: RE: Melise v. RIDOC

   Justin,

   I cannot agree to wait until the end of this month to receive those document. Defendant McCaughey was deposed on July 12th,
   when many of the documents at issue were identified. I sent you an email on July 17th requesting that the DOC produced those
   documents. I additionally followed it up with a 2nd Request for Production of Documents to the DOC on July 29th. Those
   documents were due at the end of August. I believe I have been fairly understanding and lenient about allowing more time, but at
   this point, I need to have time to review those documents before our factual discovery deadline, which is the end of this month. I
   understand that your client may be difficult, but the DOC’s in-house legal team is still bound by discovery deadlines. I need to
   receive the DOC’s responses by October 18th at the latest. Otherwise, I think you need to file a request for an extension with the
   court.




   Thank you,

   Chloe A. Davis
   SINAPI LAW ASSOCIATES, LTD.
   2374 Post Road, Suite 201
   Warwick, RI 02886
   Phone: (401) 739-9690
   FAX: (401) 739-9040
   Email: cad@sinapilaw.com

   ===========================================================================
   This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
   contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
   have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
   disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
   cooperation.
   ===============================================================

   From: Justin J. Sullivan [mailto:JJSullivan@riag.ri.gov]
   Sent: Thursday, October 10, 2019 5:05 PM
   To: Chloe Davis
   Cc: Lauren Hill; Anthony Sinapi; Jeff Latham
   Subject: RE: Melise v. RIDOC



   Chloe:

   I spoke with DOC legal again this afternoon and I should be receiving any remaining responsive documents by Wednesday
   next week. I anticipate having responses served to you by the end of the month. Thank you for your continued patience.
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 8 of 13 PageID #: 355




   Thanks again,

   —Justin

                                Justin J. Sullivan
                                Special Assistant Attorney General
                                The State of Rhode Island | Office of the Attorney General
                                150 South Main Street Providence, RI - 02903
                                Office: +1 401 274 4400 | Ext: 2007
                                jjsullivan@riag.ri.gov | www.riag.ri.gov

    Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual or entity
    to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under applicable law. If
    you have received this message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender
    immediately by return e-mail and delete the original message from your system.




   From: Chloe Davis <cad@sinapilaw.com>
   Sent: Tuesday, October 08, 2019 9:39 AM
   To: Justin J. Sullivan <JJSullivan@riag.ri.gov>
   Cc: Lauren Hill <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>
   Subject: RE: Melise v. RIDOC


   [External email: Use caution with links and attachments]

   Good morning, Justin:

   Can you please give me an update for when I can expect to receive documents from DOC?

   Thank you,

   Chloe A. Davis
   SINAPI LAW ASSOCIATES, LTD.
   2374 Post Road, Suite 201
   Warwick, RI 02886
   Phone: (401) 739-9690
   FAX: (401) 739-9040
   Email: cad@sinapilaw.com

   ===========================================================================
   This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
   contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
   have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
   disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
   cooperation.
   ===============================================================

   From: Justin J. Sullivan [mailto:JJSullivan@riag.ri.gov]
   Sent: Wednesday, September 11, 2019 12:13 PM
   To: Chloe Davis
   Cc: Lauren Hill; Anthony Sinapi
   Subject: RE: Melise v. RIDOC



   Chloe:

   I hope to receive documents from DOC within the next few days and anticipate that we’ll have responses ready by the end
   of the month. I’m happy to discuss if you think the fact discovery deadline needs to be extended in light of the foregoing.
   Let me know your thoughts.
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 9 of 13 PageID #: 356



   Thank you,
   —Justin


                                Justin J. Sullivan
                                Special Assistant Attorney General
                                The State of Rhode Island | Office of the Attorney General
                                150 South Main Street Providence, RI - 02903
                                Office: +1 401 274 4400 | Ext: 2007
                                jjsullivan@riag.ri.gov | www.riag.ri.gov

    Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual or entity
    to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under applicable law. If
    you have received this message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender
    immediately by return e-mail and delete the original message from your system.




   From: Chloe Davis <cad@sinapilaw.com>
   Sent: Friday, September 06, 2019 11:15 AM
   To: Justin J. Sullivan <JJSullivan@riag.ri.gov>
   Cc: Lauren Hill <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>
   Subject: RE: Melise v. RIDOC


   [External email: Use caution with links and attachments]

   Justin,

   Realizing that the DOC’s responses to my discovery requests were due August 26th, when do you think you will have a response
   ready, including the supplemental responses?

   Thank you,

   Chloe A. Davis
   SINAPI LAW ASSOCIATES, LTD.
   2374 Post Road, Suite 201
   Warwick, RI 02886
   Phone: (401) 739-9690
   FAX: (401) 739-9040
   Email: cad@sinapilaw.com

   ===========================================================================
   This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
   contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
   have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
   disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
   cooperation.
   ===============================================================

   From: Justin J. Sullivan [mailto:JJSullivan@riag.ri.gov]
   Sent: Monday, August 19, 2019 2:50 PM
   To: Chloe Davis
   Cc: Lauren Hill; Anthony Sinapi; Jeff Latham
   Subject: RE: Melise v. RIDOC



   Chloe:

   I forwarded your supplemental request and second RFP and DOC is in the process of reviewing, but needs a few weeks to
   identify any potentially responsive documents. I anticipate that we will need some time to review and respond as well,
   especially with respect to the second RFP, as some of the requests may implicate HIPPA and state privacy laws. Please feel
   free to give me a call should you want to discuss, I should be in the office most of the week.
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 10 of 13 PageID #: 357



    Thanks,
    Justin


                                 Justin J. Sullivan
                                 Special Assistant Attorney General
                                 The State of Rhode Island | Office of the Attorney General
                                 150 South Main Street Providence, RI - 02903
                                 Office: +1 401 274 4400 | Ext: 2007
                                 jjsullivan@riag.ri.gov | www.riag.ri.gov


     Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual or entity
     to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under applicable law. If
     you have received this message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender
     immediately by return e-mail and delete the original message from your system.




    From: Chloe Davis <cad@sinapilaw.com>
    Sent: Thursday, August 15, 2019 4:00 PM
    To: Justin J. Sullivan <JJSullivan@riag.ri.gov>
    Cc: Lauren Hill <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>
    Subject: RE: Melise v. RIDOC


    [External email: Use caution with links and attachments]

    Justin,

    I haven’t heard from you in regard to the documents that we believe are owed in regard to Plaintiff’s first Request for Production.
    Can you give me an estimate of when we can expect to receive a response?

    If I don’t hear anything by August 26th, I will contract the judge about those requests.

    Thank you!

    Chloe A. Davis
    SINAPI LAW ASSOCIATES, LTD.
    2374 Post Road, Suite 201
    Warwick, RI 02886
    Phone: (401) 739-9690
    FAX: (401) 739-9040
    Email: cad@sinapilaw.com

    ===========================================================================
    This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
    contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
    have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
    disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
    cooperation.
    ===============================================================

    From: Chloe Davis
    Sent: Monday, July 29, 2019 4:05 PM
    To: 'Justin J. Sullivan'
    Cc: Lauren Hill; Anthony Sinapi
    Subject: RE: Melise v. RIDOC

    Justin,

    Please find attached Plaintiff’s Second RFPD to the DOC. Many of these records requests are in response to testimony from the
    Deputy Warden during her deposition and are for records that we do not believe fall within an existing records request.

    However, the documents that we requested in my email dated July 17th are documents that fall squarely within an existing
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 11 of 13 PageID #: 358


    request, each of which was identified. The DOC has a continuing obligation to supplement its responses to those requests in
    regard to specific documents that have been identified but were not previously produced. Therefore, the Federal Rules of Civil
    Procedure do not require that I submit a “formal supplemental request.” At most, they require that we confer, and I have gone a
    step further in submitting a written explanation of the documentation that we believe to be outstanding. If you have objections to
    the request for those documents, please feel free to respond in an email with your objections.

    To reiterate, here are the documents that we contend the DOC owes a continuing obligation to produce:
        • RFPD #11: RIDOC stated in its Supplemental Response dated February 21, 2019 that it was reviewing email
             correspondence sent to and from named Defendants that mentioned Plaintiff by name and that it would supplement its
             response. We have not received any additional documents. Please provide those documents.
        • RFPD #16 and 18: the RIDOC responded to these requests that there were no Facility specific policies for the DOC Medium
             Security Facility between August 1, 2013 and December 30, 2016. However, McCaughey testified that the Medium
             Security Facility has no 3rd Shift medical staff, so presumably there must be some policies that provide procedures for
             correctional staff on what to do in the event of a medical incident during 3rd Shift. Please supplement RIDOC’s response.
        • RFPD #36: RIDOC objected to this request for training and orientation materials for DOC employees. In the interest of
             cooperation, we would like to narrow this request to training and orientation materials for either correctional or medical
             staff related to the Americans with Disabilities Act, including the 2008 Amendments, special needs accommodations, and
             bunk assignments.

    I’m happy to further discuss these discovery issues with you at any time. Thank you!

    Chloe A. Davis
    SINAPI LAW ASSOCIATES, LTD.
    2374 Post Road, Suite 201
    Warwick, RI 02886
    Phone: (401) 739-9690
    FAX: (401) 739-9040
    Email: cad@sinapilaw.com

    ===========================================================================
    This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
    contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
    have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
    disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
    cooperation.
    ===============================================================

    From: Justin J. Sullivan [mailto:JJSullivan@riag.ri.gov]
    Sent: Wednesday, July 24, 2019 9:09 AM
    To: Chloe Davis
    Cc: Lauren Hill; Anthony Sinapi
    Subject: RE: Melise v. RIDOC



    Chloe:

    Attached please find the confidential RIDOC policies that are subject to the protective order that was entered last week, as
    well as a copy of the protective order. Please let me know if you have any difficulty opening the files or if you prefer hard
    copies of the documents.

    Thanks,

    Justin


                        Justin J. Sullivan
                        Special Assistant Attorney General
                        The State of Rhode Island | Office of the Attorney General
                        150 South Main Street Providence, RI - 02903
                        Office: +1 401 274 4400 | Ext: 2007
                        jjsullivan@riag.ri.gov | www.riag.ri.gov
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 12 of 13 PageID #: 359




     Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual or
     entity to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under
     applicable law. If you have received this message in error, you are prohibited from copying, distributing, or using the information. Please
     contact the sender immediately by return e-mail and delete the original message from your system.




    From: Justin J. Sullivan
    Sent: Friday, July 19, 2019 4:22 PM
    To: Chloe Davis <cad@sinapilaw.com>
    Cc: Lauren Hill <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>
    Subject: RE: Melise v. RIDOC



    Chloe:

    Attached please find a copy of the Medical Special Needs Approval form that Deputy Warden McCaughey mentioned at
    her deposition.

    Additionally, as the Court entered the protective order and stipulation, I’ll send you over the confidential DOC policies
    identified in RIDOC’s supplemental responses. I’m just waiting to receive them from DOC. Let me know if email is fine or if
    you prefer hard copies.

    As for the “discovery issues” you reference below, please draft a formal supplemental request for production if you’re
    seeking additional documents. That way we can comply with the Federal Rules and it gives us a chance a chance to object
    if we need to. Identifying specific documents in the requests may help speed up the process as well.

    I’m out of the office on Monday, but I’ll be periodically checking email. Feel free to email me or give me a call next week if
    you want to discuss anything before Dr. Salas’ deposition.

    Thanks,

    Justin


                            Justin J. Sullivan
                            Special Assistant Attorney General
                            The State of Rhode Island | Office of the Attorney General
                            150 South Main Street Providence, RI - 02903
                            Office: +1 401 274 4400 | Ext: 2007
                            jjsullivan@riag.ri.gov | www.riag.ri.gov

     Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the individual or
     entity to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from disclosure under
     applicable law. If you have received this message in error, you are prohibited from copying, distributing, or using the information. Please
     contact the sender immediately by return e-mail and delete the original message from your system.




    From: Chloe Davis <cad@sinapilaw.com>
    Sent: Wednesday, July 17, 2019 4:46 PM
    To: Justin J. Sullivan <JJSullivan@riag.ri.gov>
    Cc: Lauren Hill <LHill@riag.ri.gov>; Anthony Sinapi <aes@sinapilaw.com>
    Subject: Melise v. RIDOC


    [External email: Use caution with links and attachments]

    Justin,
Case 1:17-cv-00490-MSM-PAS Document 62-4 Filed 02/14/20 Page 13 of 13 PageID #: 360



    As we discussed earlier today, there are several discovery issues still outstanding. Here is a list of the items that we believe need
    to be supplemented:
           RFPD #1 and 2: This requested all medical records. In McCaughey’s Response to RFA #29, she referred to a special needs
           accommodation request that was sent back “inquiring as to why there wasn’t an incident report.” We would like the
           document that was the basis for this response.
           RFPD #11: : RIDOC stated in its Supplemental Response dated February 21, 2019 that it was reviewing email
           correspondence sent to and from named Defendants that mentioned Plaintiff by name and that it would supplement its
           response. We have not received any additional documents. Please provide those documents.
                  Additionally, there are documents from the incident on November 11, 2016 that were not provided, including intake
                  logbooks that would have mentioned Plaintiff by name, the operations desk blotter, the blotter in any other area of
                  the facility that would have been visited by Plaintiff, and any other documents contained in the Daily Packet that
                  would have documented Plaintiff’s incident and trip to Rhode Island Hospital.
           RFPD #16 and 18: the RIDOC responded to these requests that there were no Facility specific policies for the DOC Medium
           Security Facility between August 1, 2013 and December 30, 2016. However, McCaughey testified that the Medium Security
          Facility has no 3rd Shift medical staff, so presumably there must be some policies that provide procedures for correctional
          staff on what to do in the event of a medical incident during 3rd Shift. Please supplement RIDOC’s response.
          RFPD #29 and 30: RIDOC identified several policies that could only be provided subject to the entry of a protective order,
          which was filed with the Court today.
          RFPD #36: RIDOC objected to this request for training and orientation materials for DOC employees. In the interest of
          cooperation, we would like to narrow this request to training and orientation materials for either correctional or medical
          staff related to the Americans with Disabilities Act, including the 2008 Amendments, special needs accommodations, and
          bunk assignments.

    Also as we discussed, we will be sending additional discovery requests to the RIDOC, including additional requests for documents
    and likely RFAs.

    Please let me know how quickly you might be able to produce the above referenced documents. I would be happy you speak with
    you again if you have any questions about the above issues.

    Thank you.

    Chloe A. Davis
    SINAPI LAW ASSOCIATES, LTD.
    2374 Post Road, Suite 201
    Warwick, RI 02886
    Phone: (401) 739-9690
    FAX: (401) 739-9040
    Email: cad@sinapilaw.com

    ===========================================================================
    This reply email message is confidential and/or privileged. It is to be used by the intended recipient only. Use of the information
    contained in this email by anyone other than the intended recipient is strictly prohibited. If you are not the named recipient, or
    have otherwise received this communication in error, please immediately delete it from your inbox, notify the sender, and do not
    disclose its contents to any other person, use its content for any purpose, or store or copy it in any medium. Thank you for your
    cooperation.
    ===============================================================
